Guerry, J.
Where a tenant at will gives proper notice that he will vacate the premises by October 1, and on September 28 procures leave of the landlord to occupy the premises a few days longer into the month of October, the relation of tenant at will continues, and without an express agreement to the contrary the tenant becomes liable for the October rent. The appellate division of the municipal court of Atlanta was correct in giving judgment in favor of the plaintiff for the October rent.

Jiulgment affirmed.


Broyles, O. J., cmd MacIntyre, J., concur.